Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1-44  are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including the formulas and selecting a set of actual inputs, the set of actual inputs including a set of molecular structures for a drug; obtaining a set of time-dependent actual responses of the component to the set of actual inputs, the set of time-dependent actual responses include structure-activity relationships; using the set of actual inputs and the set of time-dependent actual responses to provide a model for predicting a test structure-activity response to a test input and the formulas, as specified in claim 1; a database for storing a set of actual input data having a set of molecular structures for a drug, a set of time-dependent actual structure-activity response data of a component comprising a body fluid, test input data, and time-dependent test structure-activity response data of the component on a non-transitory computer readable medium; an enumeration engine on a non-transitory computer readable medium to parameterize a non-compartmental model for predicting a test structure-activity response of the component to a test input, the non-compartmental model, as specified in claim 10; selecting a component of the system, the component selected from the group consisting of a cell, a tissue, an organ, a DNA, a virus, a protein, an antibody, a bacteria; selecting a set of actual inputs, the set of actual inputs including a set of molecular structures for a drug; obtaining a set of time-dependent actual structure-activity responses of the component to the set of actual inputs; using the set of actual inputs and the set of time-dependent actual structure-activity responses of the component to provide a model for predicting a test structure-activity response of the component to a test input, as specified in claim 19. a database for storing a set of actual input data having a set of molecular structures for a drug, a set of time-dependent actual structure-activity response data of a component, test input data, and time-dependent test structure-activity response data of the component on a non-transitory computer readable medium; an enumeration engine on a non-transitory computer readable medium to parameterize a non-compartmental model for predicting a test structure-activity response of the component to a test input, the non-compartmental model, as specified in claim 32.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sander (US 2011/0264420) teaches responses to drugs (“researchers can measure a set of protein phosphorylation responses to drug combinations and use the method to automatically construct network models that predict the response to novel drug combinations”, 0148; “The inherent complexity of such experiments raises significant challenges in data analysis and an acute need for improving modeling approaches capable of capturing effects such as time-dependent responses, feedback effects and non-linear couplings”, 0007).
Sanchez-Garcia (US 2008/0311092) teaches responses to drugs (“The models generated according to the invention respond to drugs in a way that is predictive for the drug response in humans”, 0066) but neither teach the combination of limitations in the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.